FILED
                                                                      JANUARY 25, 2022
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 37911-6-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
TOMMY JOEL P QUIROZ,                           )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       STAAB, J. — A jury found Tommy Quiroz guilty of attempted second degree child

rape and communicating with a minor for immoral purposes. On appeal, Quiroz argues

that the trial court erred by changing the incident date in the to-convict jury instruction

during his attorney’s closing argument. He contends that the alleged date of the incident

became the law of the case once the court accepted the instructions. He also argues that

changing the date allowed the State to introduce a new theory of culpability during

closing arguments. We disagree and affirm Quiroz’s convictions.
No. 37911-6-III
State v. Quiroz


                                    BACKGROUND

       In December 2018, the Washington State Patrol conducted what is commonly

referred to as a “Net Nanny” operation in Kittitas County. The operation seeks to

identify and arrest those individuals who respond to offers to engage in sex with children

and take one or more substantial steps to do so. Quiroz was one of the individuals

apprehended in the December 2018 Net Nanny operation in Ellensburg. He was charged

by information with attempted rape of a child in the second degree, and with

communicating with a minor for immoral purposes; both crimes occurring on or about

December 17, 2018.

       Quiroz’s three-day trial commenced on September 1, 2020. Throughout the trial,

the jury was informed that each crime had occurred on or about December 7, 2018. In its

opening statement, the State told the jury that Mr. Quiroz was charged with crimes that

occurred in December 2018. In the course of testimony, every witness, including Quiroz,

referenced or acknowledged December 2018 as the timeframe of the events for which

they were there testifying. The jury also heard Quiroz’s post-arrest interview with law

enforcement. At the beginning of the recording, the officer conducting the interview

stated that the interview was occurring on December 17, 2018, beginning at 1833 hours.

Following the taped interview, Quiroz provided an apology letter acknowledging what he

had done. That letter was signed and dated by Quiroz as “12/17/2018.” Report of

Proceedings (RP) at 402.

                                            2
No. 37911-6-III
State v. Quiroz


       Despite the evidence produced at trial, the State’s to-convict jury instruction for

the attempted rape charge that was read to the jury indicated that the incident date was

December 17, 2020. Clerk’s Papers (CP) at 98; RP at 474. Defense counsel did not

object to any of the State’s proposed instructions, other than noting the “defendant not

compelled to testify” instruction should be withdrawn. RP at 463. The trial court read

the instructions verbatim to the jury. RP at 467-78. During closing arguments, defense

counsel focused on the to-convict jury instruction:

           [DEFENSE COUNSEL]: The state has the burden. The judge is
       instructing you on—the law. This is what it requires in order for you to
       convict him.

           Well, right off the bat, on Instruction No. 8, to convict the defendant of
       a crime of attempted—rape of a child in the second degree, that on or about
       December 17, 2020 —

           [PROSECUTOR]: Judge, I’d object. It’s obviously a typo in the
       instruction.

          [DEFENSE COUNSEL]: Judge, these are the instructions. I get to
       argue from them. It is the law of the case.

          THE COURT: Are you moving to have that amended, counsel?

          [PROSECUTOR]: Yes, sir. I — I think it’s (inaudible)

          THE COURT: Which number?

          [PROSECUTOR]: Eight.

          THE COURT: Yeah. That should read — 2018.

          [PROSECUTOR]: Thank you, Judge.



                                             3
No. 37911-6-III
State v. Quiroz


RP at 491. Following the State’s rebuttal argument, defense counsel objected to

amending Instruction No. 8. RP at 497. The trial court responded, “Sure. And you

didn’t bring it up earlier, which is your right, and—I didn’t notice until your argument.

So, —I should have caught it earlier as well.” Id. Neither party objected to Instruction

No. 8 as proposed by the State before it was read to the jury. CP at 97. Before sending

the instructions back with the jury, the court amended the instruction by changing the

date in the first element to “December 17, 2018.” CP at 26; RP at 491-92.

                                        ANALYSIS

       A.     JURY INSTRUCTIONS

       On appeal, Quiroz argues that when the trial court accepts the jury instructions

without objection by either party, the instructions become the law of the case. The State

must then prove the elements as set forth in the instructions. He contends that the trial

court in this case erred by changing the date of the to-convict instruction at the start of

defense counsel’s closing arguments. He also suggests that changing the alleged date of

the incident during closing arguments allowed the State to introduce a new theory of the

culpability that undermined defense counsel’s “bulletproof” argument.

       Under the law of the case doctrine, unchallenged jury instructions become the law

of the case. State v. Hickman, 135 Wn.2d 97, 101-02, 954 P.2d 900 (1998). “In criminal

cases, the State assumes the burden of proving otherwise unnecessary elements of the




                                              4
No. 37911-6-III
State v. Quiroz


offense when such added elements are included without objection in the ‘to-convict’

instruction.” Id. (citing State v. Lee, 128 Wn.2d 151, 159, 904 P.2d 1143 (1995)).

       Parallel to the law of the case doctrine is the discretion trial courts are afforded to

correct nonprejudicial mistakes in the to-convict jury instruction. See State v. Garcia,

177 Wn. App. 769, 313 P.3d 422 (2013). In Garcia, the to-convict jury instruction read

“first degree robbery” instead of “serious offense,” as the parties had earlier agreed. Id.

at 772-73. The trial court corrected the instruction after closing arguments and denied

defense counsel’s motion for a mistrial. Id. at 774-75. Division Two affirmed, noting

that “the jury’s temporary exposure to the improper instruction was not such a serious

trial irregularity that it could not be cured by an instruction to disregard.” Id. at 772.

       In this case, Quiroz argues that the cutoff point for objecting to an incorrect

instruction is before closing arguments. He does not cite any case law to support this

temporal deadline. In State v. Hobbs, 71 Wn. App. 419, 424, 859 P.2d 73 (1993), the

charging information and the to-convict instruction included an unnecessary element of

venue. Defense counsel recognized the issue during trial and structured her questions

accordingly. In closing, defense counsel pointed out that the State had failed to prove the

crimes were committed in King County. After the jury began deliberating, the court

allowed the State to amend the information and the to-convict jury instruction. Division

One held that amending the to-convict jury instruction after closing arguments and during

deliberations prevented counsel from rethinking her cross-examination strategy. Id. at

                                               5
No. 37911-6-III
State v. Quiroz


425. Nonetheless, Division One correctly rejected the defendant’s invitation to find that

the erroneous instruction constituted the law of the case once the jury began deliberating.

Instead, the court reversed the conviction without prejudice and remanded for a new trial.

Id.

       In this case, the trial court did not abuse its discretion. The erroneous date in the

to-convict instruction was a scrivener’s error, not a misunderstanding of the law. The

corrected instruction conformed to the information and the evidence produced at trial.

The instruction was corrected before the jury began deliberating. The amendment did not

add new law or a new theory to the case.

       B.       STATEMENT OF ADDITIONAL GROUNDS

       In his statement of additional grounds, Quiroz alleges that the court erred in

allowing the State to replace the testimony of retired Detective Sergeant Carlos

Rodrigues with that of Detective Sergeant Dan McDonald. This replacement took place

immediately prior to the start of the trial. Quiroz further alleges that the State committed

a Brady1 violation in denying Quiroz the opportunity to cross-examine Detective

Sergeant Rodrigues. To support his arguments, Quiroz submits information in his

declaration outside the record on appeal. Because this is a direct appeal, we will not

consider evidence outside the record. State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d



       1
           Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

                                              6
No. 37911-6-III
State v. Quiroz


1251 (1995). Quiroz can raise these issues in a personal restraint petition, where he can

supplement the record to support his claims. Id. See also RAP 16.4.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                             _________________________________
                                                     Staab, J.

WE CONCUR:


_________________________________
      Fearing, J.


_________________________________
      Lawrence-Berrey, J.




                                            7